OPINION and ORDER
D. JOSEPH DeVITO, Bankruptcy Judge.
The defendant moves to amend the findings and order filed by the Court on February 15, 1985. The subject matter of the February 15th motion concerned questions relating to the appropriateness of the notice given the defendant prior to its purchase of certain property formerly owned by the debtor. Both the defendant and debtor moved for summary judgment. In the circumstances underlying that matter, the Court found that summary judgment was inappropriate, and the motions were denied. See Williston Oil Corp. v. Cavalier Oil Co., et al. (In re Williston Oil Corp.), No. 84-0058 (Bankr.D.N.J. Feb. 15, 1985).
In reviewing the instant motion, the Court finds no reason to amend the February 15th order. Conflicting assertions and contradictory statements as to both the facts and law have been made by the parties. Accordingly, summary judgment un*297der Federal Rule of Civil Procedure 56 is unavailable to either side. The Court deems further proceedings necessary to fully adjudicate this matter.
For these reasons, the Court hereby orders the motion to reconsider be denied, and further directs the parties to proceed with their case.